UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS WITH REPORT OF INDEPENDENT ACCOUNTANTS FOR THE YEARS ENDED DECEMBER 31, 2 Address: No. 3 Li-Hsin Road II, Hsinchu Science Park, Hsinchu City, Taiwan, R.O.C. Telephone: 886-3-578-2258 The reader is advised that these consolidated financial statements have been prepared originally in Chinese. In the event of a conflict between these financial statements and the original Chinese version or difference in interpretation between the two versions, the Chinese language financial statements shall prevail. 1 AUDIT REPORT OF INDEPENDENT ACCOUNTANTS English Translation of a Report Originally Issued in Chinese To United Microelectronics Corporation We have audited the accompanying consolidated balance sheets of United Microelectronics Corporation and subsidiaries (collectively, the “Company”) as of December 31 , 2015 and 2014 , the related consolidated statements of comprehensive income, consolidated statements of changes in equity and cash flows for the years ended December 31, 2015 and 2014. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. Certain investments, which were accounted for under the equity method based on the financial statements of the investees, were audited by other independent accountants. Our audit, insofar as it related to the investments accounted for under the equity method balances of NT$4,142 million and NT$4,537 million, which represented 1.23% and 1.45% of the total consolidated assets as of December 31 , 2015 and 2014, respectively, the related shares of investment income from the associates and joint ventures in the amount of NT$152 million and NT$69 million, which represented 1.11% and 0.51% of the consolidated income from continuing operations before income tax for the years ended December 31, 2015 and 2014, respectively, and the related shares of other comprehensive income from the associates and joint ventures in the amount of NT$(803) million and NT$618 million, which represented (7.28)% and 3.39% of the consolidated total comprehensive income, for the years ended December 31, 2015 and 2014, respectively, are based solely on the reports of other independent accountants. We conducted our audits in accordance with auditing standards generally accepted in the Republic of China and “Regulations Governing Auditing and Attestation of Financial Statements by Certified Public Accountants”, which require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management as well as evaluating the overall consolidated financial statement presentation. We believe that our audits and the reports of other independent auditors provide a reasonable basis for our opinion. In our opinion, based on our audits and the reports of other independent accountants, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of December 31, 2015 and 2014, and the consolidated results of their operations and their cash flows for the years ended December 31, 2015 and 2014, in conformity with the requirements of the Regulations Governing the Preparation of Financial Reports by Securities Issuers and International Financial Reporting Standards, International Accounting Standards, Interpretations developed by the International Financial Reporting Interpretations Committee which are endorsed by Financial Supervisory Commission of the Republic of China. We have audited and expressed a modified unqualified opinion on the parent company only financial statements of United Microelectronics Corporation for the years ended December 31, 2015 and 2014. ERNST & YOUNG Taiwan Republic of China March 16, 2016 Notice to Readers The accompanying consolidated financial statements are intended only to present the consolidated financial position, results of operations and cash flows in accordance with accounting principles and practices generally accepted in the Republic of China and not those of any other jurisdictions. The standards, procedures and practices to audit such consolidated financial statements are those generally accepted and applied in the Republic of China. 2 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2015 and 2014 (Expressed in Thousands of New Taiwan Dollars) As of December 31, Assets Notes 2015 2014 Current assets Cash and cash equivalents 4, 6(1) $ 53,290,433 $ 45,701,335 Financial assets at fair value through profit or loss, current 4, 5, 6(2), 12(7) 664,918 740,129 Notes receivable 4 58,588 126,141 Accounts receivable, net 4, 6(3) 19,059,774 22,207,271 Accounts receivable-related parties, net 4, 7 213,460 36,022 Other receivables 4 632,885 658,409 Current tax assets 4 24,335 34,480 Inventories, net 4, 5, 6(4) 17,641,385 15,242,232 Prepayments 2,164,296 2,003,269 Non-current assets held for sale 4, 6(24) - 6,978,991 Other current assets 1,066,447 3,134,870 Total current assets 94,816,521 96,863,149 Non-current assets Financial assets at fair value through profit or loss, noncurrent 4, 5, 6(2), 12(7) 81,933 45,232 Available-for-sale financial assets, noncurrent 4, 5, 6(5), 12(7) 23,800,686 24,362,104 Financial assets measured at cost, noncurrent 4, 6(6) 3,888,309 3,833,006 Investments accounted for under the equity method 4, 6(7) 12,379,859 9,237,713 Property, plant and equipment 4, 5, 6(8), 8 186,433,395 166,690,243 Intangible assets 4, 6(9) 4,504,088 4,532,938 Deferred tax assets 4, 5, 6(22) 2,294,935 2,244,810 Prepayment for equipment 2,333,981 1,063,353 Refundable deposits 8 2,638,788 1,145,843 Other noncurrent assets-others 4,194,315 3,227,257 Total non-current assets 242,550,289 216,382,499 Total assets $ 337,366,810 $ 313,245,648 (continued) 3 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2015 and 2014 (Expressed in Thousands of New Taiwan Dollars) As of December 31, Liabilities and Equity Notes 2015 2014 Current liabilities Short-term loans 6(10), 8 $ 5,505,049 $ 6,250,754 Financial liabilities at fair value through profit or loss, current 4, 5, 6(11), 12(7) 999 42,354 Notes and accounts payable 5,954,249 6,167,339 Other payables 12,522,765 12,421,152 Payables on equipment 14,657,626 10,478,714 Current tax liabilities 4 1,996,006 2,540,688 Liabilities directly associated with non-current assets held for sale 4, 6(24) - 5,594,850 Current portion of long-term liabilities 6(13) 6,601,721 3,774,986 Other current liabilities 1,007,103 835,239 Total current liabilities 48,245,518 48,106,076 Non-current liabilities Bonds payable 4, 6(12) 41,636,670 24,977,820 Long-term loans 6(13), 8 5,887,737 8,423,470 Deferred tax liabilities 4, 5, 6(22) 1,674,432 2,161,014 Net defined benefit liabilities, noncurrent 4, 5, 6(14) 3,890,801 3,825,490 Guarantee deposits 509,708 451,906 Other noncurrent liabilities-others 9(4) 6,704,541 291,021 Total non-current liabilities 60,303,889 40,130,721 Total liabilities 108,549,407 88,236,797 Equity attributable to the parent company Capital 4, 6(15), 6(16) Common stock 127,581,329 127,252,078 Capital collected in advance - 50,970 Additional paid-in capital 4, 6(12), 6(15), 6(16) Premiums 37,253,121 37,145,022 Treasury stock transactions 1,509,386 1,255,514 The differences between the fair value of the consideration paid or received from acquiring or disposing subsidiaries and the carrying amounts of the subsidiaries 705,819 348,342 Recognize changes in subsidiaries’ ownership - 563 Share of changes in net assets of associates and joint ventures accounted for using equity method 109,365 91,238 Employee stock options - 166,268 Stock options 1,572,121 - Other 501,757 440,932 Retained earnings 6(15) Legal reserve 7,725,978 6,511,844 Unappropriated earnings 42,981,664 37,827,179 Other components of equity 4 Exchange differences on translation of foreign operations 1,978,583 (899,979) Unrealized gains or losses on available-for-sale financial assets 8,696,821 13,272,691 Treasury stock 4, 6(15) (3,825,606) (2,303,609) Total equity attributable to the parent company 226,790,338 221,159,053 Non-controlling interests 6(15) 2,027,065 3,849,798 Total equity 228,817,403 225,008,851 Total liabilities and equity $ 337,366,810 $ 313,245,648 The accompanying notes are an integral part of the consolidated financial statements. 4 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the years ended December 31, 2015 and 2014 (Expressed in Thousands of New Taiwan Dollars, Except for Earnings per Share) For the years ended December 31, Notes 2015 2014 Operating revenues 4, 6(17), 7, 14 Sales revenues $ 142,693,216 $ 135,413,050 Less: Sales returns and discounts (2,052,478) (886,782) Net sales 140,640,738 134,526,268 Other operating revenues 4,189,683 5,485,808 Net operating revenues 144,830,421 140,012,076 Operating costs 4, 6(4), 6(14), 6(16) 6(18), 14 Costs of goods sold (109,782,054) (105,320,012) Other operating costs (3,279,840) (2,839,675) Operating costs (113,061,894) (108,159,687) Gross profit 31,768,527 31,852,389 Realized sales profit (loss) - 289 Gross profit-net 31,768,527 31,852,678 Operating expenses 4, 6(14), 6(16), 6(18), 7, 14 Sales and marketing expenses (4,064,053) (4,011,478) General and administrative expenses (3,730,259) (3,562,029) Research and development expenses (12,174,824) (13,663,874) Subtotal (19,969,136) (21,237,381) Net other operating income and expenses 4, 6(19) (963,734) (538,965) Operating income 10,835,657 10,076,332 Non-operating income and expenses Other income 4, 6(20) 1,048,942 1,202,449 Other gains and losses 4, 6(20), 6(24), 14 1,912,643 2,601,784 Finance costs 6(8), 6(20) (523,865) (746,065) Share of profit or loss of associates and joint ventures 4, 6(7), 14 69,457 45,521 Exchange gain, net 4, 12 369,311 333,275 Subtotal 2,876,488 3,436,964 Income from continuing operations before income tax 13,712,145 13,513,296 Income tax expense 4, 5, 6(22), 14 (876,494) (2,033,707) Net income 12,835,651 11,479,589 Other comprehensive income (loss) 6(21) Items that will not be reclassified subsequently to profit or loss Remeasurements of defined benefit pension plans 6(14) (40,200) (2,607) Share of remeasurements of defined benefit plans of associates and joint ventures (1,831) - Income tax related to items that will not be reclassified 4, 5, 6(22) 6,809 521 Items that may be reclassified subsequently to profit or loss Exchange differences on translation of foreign operations 2,784,800 4,289,391 Unrealized gain (loss) on available-for-sale financial assets (3,760,207) 1,652,163 Share of other comprehensive income (loss) of associates and joint ventures 4, 6(7) (730,454) 799,779 Income tax related to items that may be reclassified subsequently to profit or loss 4, 5, 6(22) (53,561) (1,127) Total other comprehensive income (loss), net of tax (1,794,644) 6,738,120 Total comprehensive income (loss) $ 11,041,007 $ 18,217,709 Net income attributable to: Stockholders of the parent $ 13,448,624 $ 12,141,341 Non-controlling interests (612,973) (661,752) $ 12,835,651 $ 11,479,589 Comprehensive income (loss) attributable to: Stockholders of the parent $ 11,716,094 $ 18,736,470 Non-controlling interests (675,087) (518,761) $ 11,041,007 $ 18,217,709 Earnings per share (NTD) 4, 6(23) Earnings per share-basic $ 1.08 $ 0.97 Earnings per share-diluted $ 1.02 $ 0.96 The accompanying notes are an integral part of the consolidated financial statements. 5 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY For the years ended December 31, 2015 and 2014 (Expressed in Thousands of New Taiwan Dollars) Equity Attributable to the Parent Company Capital Retained Earnings Other Components of Equity Notes Common Stock Collected in Advance Additional Paid-in Capital Legal Reserve Unappropriated Earnings Exchange Differences on Translation of Foreign Operations Unrealized Gain or Loss on Available-for-Sale Financial Assets Treasury Stock Total Non-
